          Case 1:19-cr-00143-DAD-BAM Document 168 Filed 07/29/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00143-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          AND ORDER
14   SALVADOR CASTRO, ET AL.,                           DATE: August 24, 2020
                                                        TIME: 12:30 p.m.
15                               Defendants.            COURT: Hon. Barbara A. McAuliffe
16

17          This case is set for a status conference on August 24, 2020. This Court has issued a series of

18 General Orders to address public health concerns related to COVID-19 and to suspend jury trials in the

19 Eastern District of California.

20          Although the General Orders address the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

25 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27 or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory


      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00143-DAD-BAM Document 168 Filed 07/29/20 Page 2 of 5


 1 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 2 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 3 the ends of justice served by taking such action outweigh the best interest of the public and the

 4 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 5 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 6 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 7 the defendant in a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4).1 If continued, this Court should designate a new date

20 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.      By previous order, this matter was set for status on August 24, 2020.

26          2.      By this stipulation, defendant now moves to continue the status conference until October

27
            1
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00143-DAD-BAM Document 168 Filed 07/29/20 Page 3 of 5


 1 26, 2020, and to exclude time between August 24, 2020, and October 26, 2020, under Local Code T4.

 2         3.     The parties agree and stipulate, and request that the Court find the following:

 3                a)      The government has represented that the discovery associated with this case

 4         includes investigative reports, numerous photographs and videos, hundreds of hours of recorded

 5         telephone conversations pursuant to wiretap order, cellular phone extractions, and large amounts

 6         of cellular telephone precise location data. All this discovery has been either produced directly to

 7         counsel and/or made available for inspection and copying.

 8                b)      Counsel for defendants desire additional time consult with their clients, conduct

 9         further investigation, review the voluminous discovery, prepare for a possible trial, and to

10         continue to explore a potential resolution of the case.

11                c)      Counsel for defendants believe that failure to grant the above-requested

12         continuance would deny him/her the reasonable time necessary for effective preparation, taking

13         into account the exercise of due diligence.

14                d)      Counsel for defendants also note that because of the COVID-19 pandemic, the

15         Fresno County Jail currently has restrictions on movement of inmates and video appearances are

16         limited by the restrictions of the wide-angle camera at the jail, which limits the number of

17         individuals who can appear on camera at a time.

18                e)      The government does not object to the continuance.

19                f)      Based on the above-stated findings, the ends of justice served by continuing the

20         case as requested outweigh the interest of the public and the defendant in a trial within the

21         original date prescribed by the Speedy Trial Act.

22                g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

23         et seq., within which trial must commence, the time period of August 24, 2020 to October 26,

24         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(ii), (iv) [Local

25         Code T4] because it results from a continuance granted by the Court at defendant’s request on

26         the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

27         best interest of the public and the defendant in a speedy trial.

28         4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

      STIPULATION REGARDING EXCLUDABLE TIME              3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00143-DAD-BAM Document 168 Filed 07/29/20 Page 4 of 5


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 2 must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: July 27, 2020                                   MCGREGOR W. SCOTT
 6                                                          United States Attorney
 7
                                                            /s/ JUSTIN J. GILIO
 8                                                          JUSTIN J. GILIO
                                                            Assistant United States Attorney
 9
10
     Dated: July 27, 2020                                   /s/ Marc Days
11                                                          Marc Days
12                                                          Counsel for Defendant
                                                            Salvador Castro
13

14   Dated: July 27, 2020                                   /s/ John Frederick Garland
                                                            John Frederick Garland
15                                                          Counsel for Defendant
                                                            Raymond Lopez
16

17   Dated: July 27, 2020                                   /s/ Mark A. Broughton
                                                            Mark A. Broughton
18
                                                            Counsel for Defendant
19                                                          Daniel Juarez

20
     Dated: July 27, 2020                                   /s/ David A. Torres
21                                                          David A. Torres
                                                            Counsel for Defendant
22                                                          Michael Rocha
23
     Dated: July 27, 2020                                   /s/ Anthony P. Capozzi
24                                                          Anthony P. Capozzi
                                                            Counsel for Defendant
25
                                                            Manuel Barrera
26
27   Dated: July 27, 2020                                   /s/ Barbara Hope O'Neill
                                                            Barbara Hope O'Neill
28                                                          Counsel for Defendant
                                                            Jesse Juarez
      STIPULATION REGARDING EXCLUDABLE TIME             4
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00143-DAD-BAM Document 168 Filed 07/29/20 Page 5 of 5


 1
     Dated: July 27, 2020                               /s/ Virna Liza Santos
 2                                                      Virna Liza Santos
                                                        Counsel for Defendant
 3
                                                        Angel Montes
 4

 5   Dated: July 27, 2020                               /s/ Dan Harralson
                                                        DAN HARRALSON
 6                                                      Counsel for Defendant
                                                        Rafael Lopez
 7

 8   Dated: July 27, 2020                               /s/ Mark Wade Coleman
                                                        Mark Wade Coleman
 9                                                      Counsel for Defendant
10                                                      Manuel Garcia

11
     Dated: July 27, 2020                               /s/ Carol Ann Moses
12                                                      Carol Ann Moses
                                                        Counsel for Defendant
13                                                      JoAnn Bernal
14
     Dated: July 27, 2020                               /s/ Dale Aaron Blickenstaff
15                                                      Dale Aaron Blickenstaff
                                                        Counsel for Defendant
16
                                                        Ramon Amador
17

18   Dated: July 27, 2020                               /s/ Michael William Berdinella
                                                        Michael William Berdinella
19                                                      Counsel for Defendant
                                                        Raul Lopez
20
21                                              ORDER
22          IT IS SO ORDERED that the Status Conference is continued from August 24, 2020, to October
23 26, 2020, at 12:30 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded pursuant to

24 18 U.S.C.§ 3161(h)(7)(A), B(ii), (iv).

25 IT IS SO ORDERED.

26
        Dated:    July 29, 2020                          /s/ Barbara   A. McAuliffe       _
27                                                UNITED STATES MAGISTRATE JUDGE
28

      STIPULATION REGARDING EXCLUDABLE TIME         5
30    PERIODS UNDER SPEEDY TRIAL ACT
